Citation Nr: 9932103	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  92-04 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  The Board construes the issue to be: Whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hypertension and, if 
so, whether all the evidence both old and new warrants the 
grant of service connection.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
10 percent for folliculitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1975.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part: (1) denied 
entitlement to service connection for hypertension; (2) 
denied entitlement to service connection for PTSD; (3) 
granted service connection and assigned a noncompensable 
disability rating for folliculitis; AND (4) granted service 
connection and assigned a noncompensable disability rating 
for tension headaches.  The RO thereafter granted increased 
disability ratings to 10 percent for both folliculitis and 
tension headaches.

In June 1999, the Board remanded this case for purposes of 
scheduling the veteran for a hearing before a Member of the 
Board at the local VARO (Travel Board).  The veteran offered 
his contentions at a hearing before the undersigned Member of 
the Board in September 1999.  During the course of this 
hearing, the veteran submitted additional evidence, with a 
waiver of initial RO consideration, pursuant to the 
strictures of 38 C.F.R. § 20.1304 (1999).  The Board notes, 
however, that this evidence essentially duplicates that 
already of record.



REMAND

Service Connection

The Atlanta VARO previously denied service connection for 
hypertension by rating decision issued in August 1975, 
finding that the disorder was not shown.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in May 1976.  However, he did not submit a 
substantive appeal within the applicable delimiting period, 
and the 1975 RO decision became final.

In the instant case, the RO has characterized the issue in 
this case as that of service connection for hypertension.  
The RO apparently reopened the veteran's claim based on the 
fact that there is current evidence demonstrating that 
hypertension is present.  However, the Court has held that in 
a matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's actions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the issue on appeal has been restyled, as stated 
above.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a) (1999).  The Court held in Elkins that now the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

In reference to the veteran's claim seeking entitlement to 
service connection for PTSD, the law states that an award of 
entitlement to service connection for PTSD requires (1) 
medical evidence establishing a clear diagnosis of PTSD; (2) 
credible supporting evidence that an in-service stressor(s) 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (1999); Gaines v. West, 11 
Vet. App. 353, 357 (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37 (1997)).  In regard to evidence of in-service 
stressors, the Court has held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
38 C.F.R. § 3.304(f) (1999); 38 U.S.C.A. § 1154(b) (West 
1991). However, where VA determines from the evidence that 
the veteran did not engage in combat with the enemy or where 
the veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 
(1996).

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that might pertain to the claim 
under consideration).  The duty to assist the appellant in 
the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).

In this regard, the Board notes that during the course of his 
September 1999 hearing, the veteran testified that he was 
required to undergo a medical examination every two years by 
the Department of Transportation (DOT) for purposes of his 
licensure as a interstate truck driver.  These examinations 
were apparently conducted by a Dr. Ben Anderson in Cedartown 
for H and W Trucking Company, the veteran's former employer.  
The veteran also reported that he has been in receipt of 
Social Security Disability Benefits since 1989 due to 
residuals of a myocardial infarction.  However, these 
examination reports have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection for the disabilities at issue may be granted.  As 
the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the VA should attempt to obtain records from 
other Federal agencies when the VA has notice of the 
existence of such records.  Thus, the RO must request 
complete copies of the DOT records utilized in regard to the 
veteran's licensure as a interstate truck driver and the SSA 
records utilized in awarding the veteran disability benefits.


Initial Evaluations

As a preliminary matter, the Board observes that the Court 
has recently held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson at 125 (citations omitted).  In the 
instant case, the veteran has appealed the November 1991 
determination of the RO that granted service connection and 
assigned noncompensable disability evaluations for 
folliculitis and tension headaches.  Although the RO 
subsequently granted evaluations of 10 percent for each 
disability, the veteran's claims remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision 
issued after a notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal").  Thus, it will be incumbent upon the RO to review 
the entire evidentiary record, rather than the veteran's most 
recent VA examination, and to re-adjudicate the veteran's 
increased rating claims, as restyled above, in accordance 
with Fenderson prior to any further consideration of this 
issue by the Board.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  This will include consideration of whether the 
veteran is entitled to 'staged' ratings for separate periods 
of time based upon the facts found.  See Fenderson at 126 
(citations omitted).

However, in view of the factual situation presented, the 
Board also finds that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  In general, a veteran's allegation 
that his disability has increased in severity since its last 
rating establishes a well grounded claim.  Procelle v. 
Derwinski, 2 Vet. App. 269 (1992).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  Under 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to obtain VA examinations which are 
adequate for adjudication, as well as the duty to obtain all 
relevant treatment records.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

In the instant case, it is noted that the veteran was last 
afforded VA examination with regard to folliculitis in August 
1991, over 8 years ago, and tension headaches in September 
1993, over 6 years ago, and that medical evidence submitted 
since the examinations is inadequate for the purpose of 
determining the nature and severity of these disabilities.  
Therefore, additional assistance is necessary.  See 
Proscelle, supra. (where an appellant claims a condition is 
worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the current address of Dr. 
Anderson, and to furnish signed 
authorizations for release to the VA of 
the medical records relating to the 
disabilities at issue.  After securing 
the necessary release, the RO should 
obtain these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  

2.  The RO should contact the Department 
of Transportation, or other related 
repository, and request copies of any 
physical examination reports pertaining 
to the veteran that were conducted in 
conjunction with his licensure as an 
interstate truck driver.  All records 
obtained should be added to the claims 
folder.  

3.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims folder.

4.  The RO should then schedule the 
veteran for admission to an appropriate 
VA facility for a period of observation 
and evaluation in order to determine the 
severity and frequency of his tension 
headaches.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to admission.  All 
indicated tests and special studies, to 
include but not limited to an 
electroencephalogram (EEG), should be 
accomplished.  A legible copy of the 
examination report should be provided.  

5.  During the hospital course or 
thereafter, the RO should also afford the 
veteran dermatologic examination by an 
appropriate VA specialist in order to 
determine the current nature and extent 
of his service-connected folliculitis.  
Therefore, the veteran's claims folder 
should also be made available to and 
independently reviewed by the examiner 
prior to the examination of the veteran.  
X-rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the specialist.  
The dermatologic examiner should provide 
a thorough description of the area(s) 
affected by the veteran's folliculitis, 
and specifically address the presence 
(including severity) or absence of 
exfoliation, exudation, itching, lesions, 
disfigurement, ulceration, crusting or 
any other manifestations of the 
disability as defined by appropriate 
rating criteria as outlined in 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  
The examination report should also 
reconcile the veteran's subjective 
complaints of pain, if any, with the 
objective findings on examination.  It 
should then be associated with the 
veteran's claims folder.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  The RO must then re-adjudicate the 
issues of: (1) entitlement to service 
connection for hypertension; (2) 
entitlement to service connection for 
PTSD; (3) entitlement to an initial 
disability evaluation in excess of 10 
percent for folliculitis; AND (4) 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
tension headaches.  

8.  If any of these determinations remain 
adverse to the veteran, in any way, the 
RO should furnish the veteran and his 
accredited representative a supplemental 
statement of the case in accordance with 
38 U.S.C.A
§ 7105 (West 1991), which summarizes all 
of the evidence, both new and old, and 
sets forth the applicable legal criteria 
pertinent to this appeal, including 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





